Citation Nr: 1130462	
Decision Date: 08/16/11    Archive Date: 08/29/11

DOCKET NO.  08-11 462	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for left knee retropatellar pain syndrome.

2.  Entitlement to an initial rating in excess of 20 percent for a chronic lumbar strain.

3.  Entitlement to a separate compensable rating for left knee instability.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

T.S. Willie, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1997 to July 2006.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2007 rating decision of the Waco, Texas Regional Office (RO) of the Department of Veterans Affairs (VA).  

This appeal was initially presented to the Board in April 2009, at which time it was remanded to afford the Veteran a personal hearing.  In September 2009, the Veteran testified before the undersigned Veterans Law Judge, seated at the RO.  This appeal was remanded in January 2010 for further development.  

The issue of entitlement to a separate compensable rating for left knee instability is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Left knee retropatellar pain syndrome is manifested by 90 degrees of flexion and full extension.  

2.  Chronic lumbar strain is manifested by 40 degrees of flexion.  



CONCLUSIONS OF LAW

1.  Left knee retropatellar pain syndrome is no more than 10 percent disabling.  38 U.S.C.A. §§ 1155, 5107 (West 2002 and Supp. 2010); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5260 (2010).

2.  Chronic lumbar strain is no more than 20 percent disabling.  38 U.S.C.A. §§ 1155, 5107 (West 2002 and Supp. 2010); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a Diagnostic Code 5237.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2010), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.

Additionally, the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) (West 2002) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Prinicpi, 18 Vet. App. 112, 119 (2004). The timing requirement enunciated in Pelegrini applies equally to the initial disability-rating and effective-date elements of a service connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the originating agency provided the Veteran with the notice required under the VCAA by letter dated in November 2006.  The Board notes that the Veteran is challenging the disability evaluation assigned following the grant of service connection for his left knee and back disabilities.  In Dingess, the U.S. Court of Appeals for Veterans Claims held that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess, supra. at 490-191.  

Moreover, in September 2009 the Veteran was afforded a hearing conducted before the undersigned Veterans Law Judge (VLJ).  At the start of the hearing, the VLJ confirmed the issues on appeal.  During the hearing, there was discussion regarding additional evidence.  This action supplements VA's compliance with the VCAA and satisfies 38 C.F.R. § 3.103.  Thus, VA's duty to notify in this case has been satisfied.

VA must also make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  VA has also satisfied its duty to assist the Veteran under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.  In connection with the current appeal, available treatment records have been obtained.  We also note that the Veteran has been afforded appropriate and adequate VA examinations as they reflect a pertinent medical history, review of the documented medical history, clinical findings, a diagnosis, and opinions supported by medical rationale.  

We note that this case was remanded in January 2010 to obtain private treatment records identified by the Veteran.  Specifically, the RO was instructed to obtain all treatment records not already on file from all private facilities identified by the Veteran, including the Austin Regional Clinic, Texas Orthopedics, Richards Medical Clinic, and Johns Community Hospital.  The Veteran was sent a letter in January 2010 requesting that he complete and submit authorization for release forms for each health care provider.  He did not respond to the RO's request.  We note that consent forms for these providers were provided in September 2009.  However, as specified on the VA Form 21-4142 consent automatically expired 180 days from the date of signature, unless revoked.  The RO complied with the remand directive of January 2010.  The duty to assist is not a one way street.  The RO contacted the Veteran to attempt to obtain the private records.  He did not respond.  As such, we find that the RO has satisfied the duty to assist.  

For the foregoing reasons, the Board concludes that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the claims.  The evidence of record provides sufficient information to adequately evaluate the claims, and the Board is not aware of the existence of any additional relevant evidence which has not been obtained.  No further assistance to the Veteran with the development of evidence is required.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d). Accordingly, the Board will address the merits of the claim.

Legal Criteria

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (rating schedule).  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10 (2010).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2010).

Separate evaluations may be assigned for separate periods of time based on the facts found.  In other words, the evaluations may be "staged."  Hart v. Mansfield, 21 Vet. App. 505 (2007) (staged ratings are appropriate when the factual findings show distinct period where the service- connected disability exhibits symptoms that would warrant different ratings.); see also Fenderson v. West, 12 Vet. App. 119, 126 (2001).  A disability may require re-evaluation in accordance with changes in a veteran's condition.  It is thus essential, in determining the level of current impairment, that the disability be considered in the context of the entire recorded history.  38 C.F.R. § 4.1.  We conclude that the disabilities have not significantly changed and that a uniform rating is warranted throughout the appeal period.  

The basis of disability evaluation is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.

In determining the degree of limitation of motion, the provisions of 38 C.F.R. §§ 4.10, 4.40 and 4.45 are for consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance. Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.

With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  38 C.F.R. § 4.45.

The intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C .F.R. § 4.59.

The Veteran's left knee retropatellar pain syndrome is rated under Diagnostic Code 5260.  Under DC 5260, limitation of flexion is rated as noncompensable where flexion is limited to 60 degrees.  Flexion of the leg limited to 45 degrees warrants the assignment of a 10 percent rating; flexion limited to 30 degrees warrants the assignment of a 20 percent rating; and flexion limited to 15 degrees warrants the assignment of a 30 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5260.

Limitation of extension is rated as noncompensable where extension of the leg is limited to 5 degrees.  Extension of the leg limited to 10 degrees warrants the assignment of a 10 percent rating; extension limited to 15 degrees warrants the assignment of a 20 percent rating; extension limited to 20 degrees warrants the assignment of a 30 percent rating; and extension limited to 45 degrees warrants the assignment of a 50 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5261.

Normal range of knee motion is extension to 0 degrees and flexion to 140 degrees. 38 C.F.R. § 4.71, Plate II.

The Veteran's chronic lumbar strain is rated under Diagnostic Code 5237.  Under the general rating formula for diseases and injuries of the spine, a 10 percent rating is assigned for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height. 

A 20 percent rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis. 

A 30 percent rating is assigned for forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine. 

A 40 percent rating is assigned for unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine is 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine. 

A 50 percent rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine; and 100 percent for unfavorable ankylosis of the entire spine.

Note (1) to the rating formula specifies that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be separately evaluated under an appropriate diagnostic code.

Note (2): (See also Plate V.) For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees. Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees. The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation. The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees. The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.

Note (3): In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2). Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.

Note (4): Round each range of motion measurement to the nearest five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching. Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.

Note (6): Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.

Analysis 

Left Knee

The Veteran has appealed the assignment of a 10 percent rating for left knee retropatellar pain syndrome.  The current rating contemplates periarticular pathology productive of painful motion.  38 C.F.R. § 4.59.  Consideration is also given to additional limitation on repetition related to pain, fatigue, incoordination, weakness or lack of endurance.  DeLuca, supra, 8 Vet. App. 202.  The rating criteria is also consistent with flexion limited to 45 degrees.  To warrant a higher rating the evidence must show the functional equivalent of flexion limited to 30 degrees.  See DeLuca, supra.

The evidence shows that the Veteran injured his left knee in 1998-1999 playing sports.  He was found to have tenderness and diagnosed with a strain.  He has reported continued pain in his left knee since discharge.  

In the December 2006 VA examination, the Veteran reported increased left knee pain with movement to include walking, bending, running, stairs, and standing.  It was reported that his knee gave out and that he lost his balance during a flare up.  There were some falls but no redness, swelling, warmth, locking or weakness.  The examiner related that the Veteran could still work and do the necessary activities but that he avoided walking/standing or activities as much as possible.  There was no loss of work.  

He had a normal gait including heel and toe walking, and squat.  No ankylosis was present.  Range of motion revealed flexion 135 to 145 degrees with pain and full extension.  Medial and lateral collateral ligaments, and anterior and posterior cruciate ligaments were normal bilaterally.  With repetition of flexion on the left, there was an increase in pressure feeling but no limitations or loss of range of motion.  

During his September 2009 hearing, the Veteran related that it was difficult to walk or bear weight on his left knee.  He stated that his job as a cable installer required a lot of physical movement and for him to be somewhat agile but there was no agility to his knee.  He reported his left knee gave way and that he has fallen because of such.  When such occurs, he related that he lies up for three or four days before he can walk again.  

In the October 2010 VA examination, the Veteran reported increased pain with stooping and standing, and that he used over the counter braces.  He related that he worked with daily pain and did light house work around his home.  He had no flare ups but had incoordination exhibited as instability.  While he did not lack endurance, he had marked fatigue.  Examination revealed joint line tenderness but no effusion.  He flexed to 90 degrees with pain and had 0 degrees of extension.  With repetitive motion times three, there was no change in range of motion, coordination, fatigue, endurance or pain level.  Lachman's and McMurray's were negative.

Based on the evidence presented, the Board finds that the lay and medical findings show that the Veteran's left knee disability is no more than 10 percent disabling.  In this regard, at most, the evidence shows flexion of the left knee limited to 90 degrees, even when accounting for pain.  We also note that examination revealed no change in range of motion, coordination, fatigue, endurance or pain level with repetitive motion.  We find that the more probative evidence, which consists of his lay statements and clinical evaluations, demonstrate that the Veteran retains significant functional use.  Although he has left knee pain, we find that the more probative evidence is devoid of a showing that any Deluca factor effectively limits flexion to 30 degrees.  

The Board has considered whether a separate compensable evaluation is warranted based on limitation of extension.  38 C.F.R. § 4.71a, Diagnostic Code 5261.  However, it is shown that the Veteran has full extension.  As such, a separate rating is not warranted for limitation of extension.  Furthermore, the evidence is devoid of a showing of ankylosis (DC 5256), dislocated or removed cartilage (5258 and 5259), and/ or impairment of the tibia and fibula (5262).  As such, the codes noted above are not applicable.  We address DC 5257(subluxation or lateral instability) separately below.

The Board notes that the Veteran is competent to report that his disability is worse. The Board acknowledges his contentions that his disability is more severe than evaluated to include his reports of pain.  We have considered the pleadings and reports to include his complaints of pain with stooping and standing.  He also reports swelling and instability on repeated use.  We find that the Veteran is competent to report knee pain and find that he has been credible in reporting the severity of his disability.  However, neither the lay nor medical evidence reflects the functional equivalent of symptoms required for a higher evaluation.  Although the Veteran has reported knee pain and examination revealed that he flexed to 90 degrees, we note that pain is considered in the current evaluation.  See 38 C.F.R. § 4.59.  The more probative evidence consists of that prepared by neutral skilled professionals, and such evidence demonstrates that the currently assigned 10 percent rating is appropriate for the Veteran's disability and no more.

The Board has considered all potentially applicable provisions of 38 C.F.R. Parts 3 and 4, whether or not they have been raised by the Veteran or his representative, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Board has found no section that provides a basis upon which to assign a higher disability rating for his disability.  As the preponderance of the evidence is against the claim for a higher rating, the "benefit-of- the-doubt" rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 50 (1990).  Accordingly, the appeal is denied.  

Lumbar strain

The Veteran has appealed the denial of a rating higher than 20 percent disabling for chronic lumbar strain.  See AB v. Brown, 6 Vet. App. 35, 38 (1993) [when a veteran is not granted the maximum benefit allowable under the VA Schedule for Rating Disabilities, the pending appeal as to that issue is not abrogated].

The current rating contemplates periarticular pathology productive of painful motion.  38 C.F.R. § 4.59. Consideration is also given to additional limitation on repetition related to pain, fatigue, incoordination, weakness or lack of endurance.  DeLuca, supra, 8 Vet. App. 202.  The rating criteria is consistent with forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis. 

To warrant a higher rating, the evidence must show forward flexion of the thoracolumbar spine is 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine. 

Here, it is shown that the Veteran injured his lumbar spine playing basketball in 2004 and that he continued with daily back pain.  

In the December 2006 VA examination, the Veteran reported chronic daily back pain with pain worsening with standing more than 10 to 15 minutes and/or sitting more than 2 to 3 hours.  He also reported morning stiffness and radiation of pain to the front of his legs and down to his toes about once or twice a month.  He was restricted from heavy lifting and limited in walking and standing.  He had no loss of work.  

Range of motion revealed flexion to 90 degrees (70-90 degrees with pain) and extension to 30 degrees (25-30 degrees with pain).  He also had left and right lateral flexion to 30 degrees with pain at the end, and left and right rotation to 30 degrees with no pain.  There were no limitations or change in range of motion with repetition.  Although he had mild pain to palpation of the lumbar spine and bilateral sacroiliac (SI) joints, there was no guarding, muscle pain and/or spasm.  

During his September 2009 hearing, the Veteran reported that his back hurt with standing, sitting and laying down.  He reported constant back spasms and that his condition resulted in having an abnormal gait.  

In his October 2010 VA examination, he reported pain that radiated into his left leg.  There were no incapacitating episodes reported for the last year.  He related that he continued to drive and work with pain, and that he could walk several blocks with pain.  There were no flare ups or incoordination but he did have fatigue which interfered with work.  However, he had enough endurance to do a full days work.  

Examination revealed no spasm on palpation.  His gait was antalgic.  He flexed to 40 degrees with pain and stopped.  He had 15 degrees of extension with pain, 30 degrees of right and left flexion and rotation with mild pain.  There was no change in range of motion, coordination, fatigue, endurance or pain level with repetitive motion times three.  

Based on the evidence presented, the Board finds that a higher rating for chronic lumbar strain is not warranted.  In this regard, at most, the evidence shows forward flexion of the lumbar spine limited to 40 degrees.  While we acknowledge his complaints of pain, neither the lay nor medical evidence suggests that forward flexion of the thoracolumbar spine is 30 degrees or less or that there is favorable ankylosis of the entire thoracolumbar spine.

With regard to neurologic abnormalities, we note that although the Veteran reports pain that radiates into his left leg, sensory examination was intact in December 2006.  At that time, motor examination was 5/5, reflexes 2+ and rectal examination was negative.  Examination in October 2010 revealed reflexes in the knees and ankles were +1.  He had weak but equal extensor hallucis longus muscle strength.  Straight leg signs bilaterally were negative and he had no loss of pinprick to the thighs, legs or feet.  The above findings are relatively normal.  Significantly, there was no diagnosis of any neurological disability, including radiculopathy. Consequently, there is no basis for a separate neurological rating. 

The Board notes that the Veteran is competent to report that his disability is worse. The Board acknowledges his contentions that his disability is more severe than evaluated to include his reports of pain.  We have considered the pleadings and reports to include his reports of muscle spasms and pain on repetitive use resulting in an abnormal gait.  We find that the Veteran is credible in reporting the severity of his disability.  However, neither the lay nor medical evidence reflects the functional equivalent of symptoms required for a higher evaluation.  Although the Veteran has reported low back pain, we note that such is considered in the current evaluation.  See 38 C.F.R. § 4.59.  The more probative evidence consists of that prepared by neutral skilled professionals, and such evidence demonstrates that the currently assigned 20 percent rating is appropriate and no more.

The Board has considered all potentially applicable provisions of 38 C.F.R. Parts 3 and 4, whether or not they have been raised by the Veteran or his representative, as required by Schafrath, 1 Vet. App. 589.  The Board has found no section that provides a basis upon which to assign a higher disability rating for his disability.  As the preponderance of the evidence is against the claim for a higher rating, the "benefit-of- the-doubt" rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert, 1 Vet. App. at 50.  Accordingly, a rating higher than 20 percent disabling for chronic lumbar strain is not warranted.

Extraschedular consideration

Regarding referral for extraschedular consideration, consideration of referral for an extraschedular rating requires a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd sub nom.  Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The first question is whether the schedular rating adequately contemplates the veteran's disability picture.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  If the Veteran's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether an extraschedular rating is warranted. 

Here, the Board finds that the Veteran has not required frequent periods of hospitalization for his disabilities and that the manifestations of his disabilities, including limitation of motion and reports of pain, are contemplated by the schedular criteria.  Therefore, there is no reason to believe that the average industrial impairment from the disability would be in excess of that contemplated by the schedular criteria.  Therefore, referral of the case for extra-schedular consideration is not in order.  





ORDER

An evaluation higher than 10 percent disabling for left knee retropatellar pain syndrome is denied.  

An evaluation higher than 20 percent disabling for chronic lumbar strain is denied.  


REMAND

The Veteran appeals the denial of a rating higher than 10 percent disabling for left knee retropatellar pain syndrome.  The appellant reports that he has instability which has caused an abnormal gait.  In the October 2010 VA examination, it was noted that he had incoordination exhibited as instability.  It was also shown that he had an antalgic gait.  

Separate evaluations may be assigned if there is compensable recurrent subluxation or instability under Diagnostic Code 5257.  Separate disability ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition was not "duplicative of or overlapping with the symptomatology" of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  We find that the evidence of record is insufficient to determine if the criteria is met for a separate rating for instability.  As such, a remand is warranted to afford the Veteran a VA examination.  

Pursuant to 38 U.S.C.A. § 5103A(d)(2) and 38 C.F.R. § 3.3159(c)(4)(i), VA will obtain an examination or an opinion if it is necessary to decide the claim.  In view of VA's duty to assist obligations and based upon guidance from the Court, remand for the purpose of obtaining a VA examination(s) is required.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a VA examination to determine the nature and extent of his left knee instability.  All appropriate tests and studies should be accomplished and all clinical findings should be reported in detail.  A complete rationale should be provided for any opinion(s) expressed.

If upon completion of the above action the claim remains denied, the case should be returned after compliance with requisite appellate procedures.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


____________________________________________
M. Sabulsky
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


